DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 2/4/2021. Claims 1-11, 13, 15-18, 20, 27, and 28 are still pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Pub. No.: US 2014/0334371 A1, hereinafter Kim) in view of Wang et al (Pub. No.: US 2010/0093350 A1, hereinafter Wang).

Consider claim 1, Kim discloses a terminal, comprising: 
a receiver (the UE according to an embodiment of the present invention includes a transceiver 1805, Fig. 18 and paragraph 224), configured to receive a deactivation indication message sent by a first base station (The eNB 1310 transmits a control message instructing the UE 1305 to release the RRC connection and notifies the UE 1305 of the context release at step 1320 (RRC connection release), Fig. 13 and paragraph 169), wherein the deactivation indication message carries indication information related to mobility control of the terminal, and the first base station is a serving base station of the terminal, the indication information being for instructing the terminal, when in an inactive state, to give priority to a cell controlled by the first base 
a processor (control unit 1810, Fig. 18), configured to:
 	release an Radio Resource Control (RRC) connection with the first base station according to the deactivation indication message received by the receiver (The RRC connection release message including the information indicating context preservation is received, the UE 1305 release the RRC connection, paragraph 174); 
reserve context information of the terminal (The RRC connection release message including the information indicating context preservation is received, the UE 1305 release the RRC connection, starts the timer corresponding to the validity period, store the valid cell list in the memory, and preserves the current UE context in the memory without deletion at step 1335, Fig. 13 and paragraph 174); 
enter an inactive state (the RRC connection of the UE is released, paragraph 172); and
 	perform cell reselection according to the indication information in the deactivation indication message to the cell controlled by the first base station; 
(The RRC connection setup procedure using stored UE context` includes transmitting a first message from the UE to the eNB, transmitting a second message from the eNB to the UE, and transmitting a third message from the UE to the eNB, Fig. 13 and paragraph 183; The first message may be a modified RRC connection request message 
send, by the terminal, an activation request message to the first base station, wherein the activation request message carries terminal identifier information identifying the terminal (the UE 1305 transmits the modified RRC connection request message at step 1355, the eNB 1310 searches for the UE context by referencing the UE identifier included in the message, Fig. 13 and paragraph185); 
derive, by the terminal, a key based on the reselected cell and the context information of the terminal (The UE 1305 configures the RRC connection by applying the updated UE context and configuration information and sends the eNB the modified RRC connection setup complete message at step 1370. The modified RRC connection setup complete message is the control message acquired by adding the message authentication information MAC-I to the normal RRC connection setup complete message. The MAC-I is the message authentication code calculated by the UE 1305 for the control message by applying the security information of the recovered UE context, i.e. security key and security counter, Fig. 13 and paragraph 187); 
receive, by the terminal, an activation message sent by the first base station (RRC connection setup message, Fig. 13); 
recover, by the terminal, the context information of the terminal according to the activation message (The ` RRC connection setup procedure using stored UE context` is performed through the random access procedure. In the random access procedure, the UE is allocated a temporary C-RNTI through the random access response message. If 
communicate, by the terminal, with the first base station based on the key (If the modified RRC connection setup message is received, the eNB 1310 checks the integrity of the message using the MAC-I of the message and security key and security counter stored in the context of the UE 1305 at step 1375. If the integrity check is successful, the eNB 1310 sends the MME 1315 the control message requesting for connection pause release at step 1380. If this message is received, the MME 1315 instructs the S-GW to process the data for the UE 1305 normally, paragraph 187; If the above procedure has complete, the UE resumes data communication in the cell 1, paragraph 188).
However, Kim does not expressly disclose when determining, according to the indication information, that reselection condition does not meet any cell controlled by the first base station, perform cell reselection according to cell reselection priority information via broadcast from the first base station.
In the same field of endeavor, Wang discloses when determining, according to the indication information, that reselection condition does not meet any cell controlled by the first base station, perform cell reselection according to cell reselection priority information via broadcast from the first base station (In general, the cell reselection priority information provided by the SI is broadcast, so all WTRUs receive the same cell reselection priority information, paragraph 25; The WTRU may also receive timer 
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wang with the teachings of Kim in order to adapt the mobility state when a wireless transmit/receive unit  transitions from Idle mode to Connected mode.

Consider claim 2, and as applied to claim 1, Kim discloses wherein the
processor is further configured to determine that a preset condition is met (RRC
connection configuration necessity occurs, see 1337 in Fig. 13);
the terminal further comprises a transmitter (inherent in UE 1305), configured
to: when the processor determines that the preset condition is met, send an
activation request message to the first base station, wherein the activation request
message carries terminal identifier information identifying an identity of the terminal
(RRC Connection Request, see 1355, Fig. 13);
the receiver is further configured to receive an activation message sent by
the first base station (RRC Connection Setup, see 1360 in Fig. 13);
the processor is further configured to recover a context according to the
activation message and perform cell resection based according to the priority information (UE 1305 initiates `RRC connection setup procedure using stored

the transmitter is further configured to send an activation complete message to
the first base station, and the terminal enters a connected state (RRC Connection Setup Complete, see 1370 in Fig. 13).

Consider claim 4, and as applied to claim 2 above, Kim discloses wherein the
processor is further configured to: derive a key based on information about the cell that
initiates activation and the context information reserved by the terminal; and
communicate with the first base station based on the key (The eNB of cell 2 generates
and transmits an RRC connection reestablishment message to the UE including SRB 1
configuration information and nextHopChainingCount for generating a security key. The
UE retains the nextHopChainingCount included in the RRC connection reestablishment
message and generates a new security key, see paragraph 143).	

Consider claim 5, and as applied to claim 1, Kim discloses wherein the
deactivation indication message further carries context validity period information of the
terminal; and the processor is further configured to: start a context validity period timer,
[and if the context validity period timer times out, release the context information of the
terminal] (The RRC connection release message including the information indicating
context preservation is received, the UE 1305 releases the RRC connection, starts the
timer corresponding to the validity period, stores the valid cell list in the memory, and
preserves the current UE context in the memory, see paragraph 174).
While Kim does not explicitly disclose if the context validity period timer times

information that is no longer valid in order to make efficient use of the memory in the
user terminal.

Consider claim 16, Kim discloses a radio resource control (RRC) releasing method, comprising: 
receiving, by a terminal, (the UE according to an embodiment of the present invention includes a transceiver 1805, Fig. 18 and paragraph 224), a deactivation indication message from a first base station (The eNB 1310 transmits a control message instructing the UE 1305 to release the RRC connection and notifies the UE 1305 of the context release at step 1320 (RRC connection release), Fig. 13 and paragraph 169), wherein the deactivation indication message carries indication information related to mobility control of the terminal, and the first base station is a serving base station of the terminal, the indication information being for instructing the terminal, when in an inactive state, to give priority to a cell controlled by the first base station when performing cell reselection (The control message may include… List of the cell to which the UE 1305 is capable of applying the procedure of using the stored UE context when it intends to reconfigure the RRC connection in the validity period. Typically, it is the list of the cells controlled by the eNB 1310 and comprised of PCI information and frequency information of the cells, paragraphs 169 and 171); 
 	releasing, by the terminal, an RRC connection with the first base station according to the deactivation indication message (The RRC connection release message including the information indicating context preservation is received, the UE 
 	performing cell reselection according to the indication information in the deactivation indication message to any cell controlled by the first base station; 
(The RRC connection setup procedure using stored UE context` includes transmitting a first message from the UE to the eNB, transmitting a second message from the eNB to the UE, and transmitting a third message from the UE to the eNB, Fig. 13 and paragraph 183; The first message may be a modified RRC connection request message 1355, the second message a modified RRC connection setup message 1360, and the third message a modified RRC connection setup complete message 1370, Fig. 13 and paragraph 184);
sending, by the terminal, an activation request message to the first base station, wherein the activation request message carries terminal identifier information identifying the terminal (the UE 1305 transmits the modified RRC connection request message at step 1355, the eNB 1310 searches for the UE context by referencing the UE identifier included in the message, Fig. 13 and paragraph185); 
receiving, by the terminal, an activation message sent by the first base station (RRC connection setup message, Fig. 13); 

deriving a key based on the reselected cell and the context information of the terminal (The UE 1305 configures the RRC connection by applying the updated UE context and configuration information and sends the eNB the modified RRC connection setup complete message at step 1370. The modified RRC connection setup complete message is the control message acquired by adding the message authentication information MAC-I to the normal RRC connection setup complete message. The MAC-I is the message authentication code calculated by the UE 1305 for the control message by applying the security information of the recovered UE context, i.e. security key and security counter, Fig. 13 and paragraph 187); and 
communicate, by the terminal, with the first base station based on the key (If the modified RRC connection setup message is received, the eNB 1310 checks the integrity of the message using the MAC-I of the message and security key and security counter stored in the context of the UE 1305 at step 1375. If the integrity check is successful, the eNB 1310 sends the MME 1315 the control message requesting for connection pause release at step 1380. If this message is received, the MME 1315 instructs the S-
However, Kim does not expressly disclose when determining, according to the indication information, that reselection condition does not meet any cell controlled by the first base station, perform cell reselection according to cell reselection priority information via broadcast from the first base station.
In the same field of endeavor, Wang discloses when determining, according to the indication information, that reselection condition does not meet any cell controlled by the first base station, perform cell reselection according to cell reselection priority information via broadcast from the first base station (In general, the cell reselection priority information provided by the SI is broadcast, so all WTRUs receive the same cell reselection priority information, paragraph 25; The WTRU may also receive timer information with the dedicated cell reselection priorities, to indicate the length of time that the dedicated cell reselection priorities are valid, paragraph 27; if the timer has expired (step 314), then the WTRU waits to receive a SI update (step 316). After receiving the SI update, the WTRU overwrites the existing cell reselection priorities with information contained in the SI update (step 318), Fig. 3 and paragraph 29).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wang with the teachings of Kim in order to adapt the mobility state when a wireless transmit/receive unit  transitions from Idle mode to Connected mode.

when determining, by the terminal, that a preset condition is met (RRC
connection configuration necessity occurs, see 1337 in Fig. 13), sending, by the terminal, an activation request message to the first base station, wherein the activation request message carries terminal identifier information used to identify an identity of the terminal (RRC Connection Request, see 1355, Fig. 13);
 receiving, by the terminal, an activation message sent by the first base station (RRC Connection Setup, see 1360 in Fig. 13), and recovering a context according to the activation message (UE 1305 initiates `RRC connection setup procedure using stored UE context, see paragraph 183); and 
sending, by the terminal, an activation complete message to the first base station, and entering a connected state (RRC Connection Setup Complete, see 1370 in Fig. 13).

Consider claim 20, and as applied to claim 16, Kim discloses wherein the deactivation indication message further carries context validity period information of the terminal, the method further comprising, after receiving the deactivation indication message: starting, by the terminal, a context validity period timer,[and if the context validity period timer times out, release the context information of the terminal] (The RRC connection release message including the information indicating context preservation is received, the UE 1305 releases the RRC connection, starts the timer corresponding to 
While Kim does not explicitly disclose if the context validity period timer times
out, releasing the context information of the terminal, it would be obvious to delete
information that is no longer valid in order to make efficient use of the limited memory in the user terminal.

Claims 3, 18, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wang, and further in view of Rayavarapu et al (Pub. No.: US 2013/0039287 A1, hereinafter Rayavarapu).

Consider claim 3, and as applied to claim 2 above, the combination of Kim and Wang does not expressly disclose wherein the preset condition comprises: a paging message is received; or uplink data arrives; or a tracking area update (TAU) needs to be performed.
In the same field of endeavor Rayavarapu discloses wherein the preset condition
comprises: a paging message is received; or uplink data arrives; or a tracking area
update (TAU) needs to be performed (the need for an active RRC Connection is
triggered by UL data being generated in the UE 101, or by the reception of a paging or
DL data notification message, paragraph 377).
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention, to combine the teachings of


Consider claim 18, and as applied to claim 17 above, the combination of Kim and Wang does not expressly disclose wherein determining the preset condition is met comprises: determining that a paging message is received; or determining that uplink data arrives; or performing a tracking area update.
In the same field of endeavor Rayavarapu discloses wherein determining the preset condition is met comprises: determining that a paging message is received; or determining that uplink data arrives; or performing a tracking area update (the need for an active RRC Connection is triggered by UL data being generated in the UE 101, or by the reception of a paging or DL data notification message, paragraph 377).
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention, to combine the teachings of
Rayavarapu with the teachings of Kim and Wang in order to reduce system resource and control overheads and improve overall system and power efficiencies.

Consider claim 27, and as applied to claim 1 above, the combination of Kim and Wang does not expressly disclose a transmitter, configured to send a deactivation request message to the first base station when the terminal identifies that data packets are discontinuously transmitted, wherein the deactivation request message requests the first base station to deactivate the terminal.

Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention, to combine the teachings of
Rayavarapu with the teachings of Kim and Wang in order to reduce system resource and control overheads and improve overall system and power efficiencies.

Consider claim 28, and as applied to claim 16 above, the combination of Kim and Wang does not expressly disclose further comprising: sending, by the terminal, a deactivation request message to the first base station when the terminal identifies that data packets are discontinuously transmitted, wherein the deactivation request message requests the first base station to deactivate the terminal.
In the same field of endeavor Rayavarapu discloses wherein further comprising: sending, by the terminal, a deactivation request message to the first base station when 
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention, to combine the teachings of Rayavarapu with the teachings of Kim and Wang in order to reduce system resource and control overheads and improve overall system and power efficiencies.

Claims 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson in view of Xu.

Consider claim 6, Ohlsson discloses a radio resource control (RRC) connection releasing method, comprising: 
receiving, by a second base station, an activation request message from a terminal, where the activation request message carries terminal identification information identifying the terminal (connection resumption request 609 (`RRC connection resume request`) along with the encrypted uplink data to the resuming eNB. 
Page 3 of 14Appl. No. 15/919,237
Response to Office Action of October 9, 2019 	sending, by the second base station, a context request to a first base station according to the activation request message, the context request is configured to request context information of the terminal, wherein the target cell information facilitates generating a first key for communication between the terminal and the second base station based on the target cell information and the context information of the terminal (on receipt of the message 609, the resuming eNB 40 extracts the Resume ID and sends a request 611 to the suspending eNB 40 to retrieve the associated UE context, Fig.6and paragraph 76; the UE derives KeNB* from the currently active KeNB and the resuming cell's PCI and its frequency EARFCN-DL, paragraph 75); and 
  receiving, by the second base station, the context information of the terminal and the first key from the first base station (The suspending eNB 40 receives request 611, retrieves the UE context associated with the Resume ID and sends the UE context to the resuming eNB in response message 613. The response message 613 also includes KeNB*, the security algorithm configuration, and the authorization token for the UE 42, Fig. 6 and paragraph 77);
sending, by the second base station, an activation message to the terminal (The resuming eNB then sends a completion message 621 (labelled `RRC Connection Resume Complete` in FIG. 6) to the UE to indicate that the connection has been resumed, paragraph 82); and
communicating, by the second base station, with the terminal based on the first key (The UE 42 is now in the RRC Connected state or mode, and can send data 623 to 
However Ohlsson does not expressly disclose that the context request carries the terminal identification information and target cell information; or wherein a RRC connection of the terminal with a first base station is terminated, and wherein the second base station comprise multiple cells; or wherein the target cell is selected by the terminal from the multiple cells of the second base station.
In the same field of endeavor Xu discloses that the context request carries the terminal identification information and target cell information (The message also includes the identifier of the UE in the cell where the failure occurs for the UE, paragraph 131; The message also includes the cell identifier PCI and/or ECGI of a re-establishment cell, paragraph 132); and

wherein a RRC connection of the terminal with a first base station is terminated (In step 1208, base station 2 requests resource release to base station 1, after base station 1 receives the message, has no the data to be forwarded and base station 1 receives the end marker from the MME, the resource assigned for the UE and the UE context are released, see Fig. 12 and paragraph 195), and wherein the second base station comprise multiple cells (base station providing macro cell coverage, se Fig. 2); and
wherein the target cell is selected by the terminal from the multiple cells of the second base station (In step 1201, when a failure occurs for a UE in base station 1, the UE performs cell reselection, e.g., selecting cell 2 of base station 2, and transmits a 
Therefore, it would have been obvious to person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Xu with the teachings of Ohlsson in order for a UE which has experienced a connection failure with a base station, to select a cell in an another base station to perform a connection re-establishment.

Consider claim 7, and as applied to claim 6 above, Ohlsson discloses wherein after the second base station receives the context information of the terminal and the first key from the first base station, further comprising: the second base station communicates with the terminal according to the first key (Provided that the previous steps 615 and 617 were successful, the resuming eNB can then derive the encryption key from the AS base key and decrypt the uplink data received in the resume request message 609, and forward the UL data to the core network (step 619). The resuming eNB then sends a completion message 621 (labelled `RRC Connection Resume Complete` in FIG. 6) to the UE to indicate that the connection has been resumed. The UE 42 is now in the RRC Connected state or mode, and can send data 623 to the resuming eNB 40 in the UL and receive data 625 from the resuming eNB 40 in the DL, see Fig. 6 and paragraphs 81-83).

Consider claim 9, Ohlsson discloses a base station, comprising:

a transmitter (transceiver unit 62, Fig 5 and paragraph 60) configured to send a context request to a first base station according to the activation request message, the context request is used to request context information of the terminal, and the context request carries the terminal identification information and target cell information, wherein the target cell information facilitates generating a first key for communication between the terminal and the base station based on the target cell information and the context information of the terminal (on receipt of the message 609, the resuming eNB 40 extracts the Resume ID and sends a request 611 to the suspending eNB 40 to retrieve the associated UE context, Fig.6and paragraph 76; the UE derives KeNB* from the currently active KeNB and the resuming cell's PCI and its frequency EARFCN-DL, paragraph 75); and, wherein 
the receiver is further configured to
 receive the context information of the terminal and the first key from the first base station (The suspending eNB 40 receives request 611, retrieves the UE context associated with the Resume ID and sends the UE context to the resuming eNB in response message 613. The response message 613 also includes KeNB*, the security 
send an activation message to the terminal (The resuming eNB then sends a completion message 621 (labelled `RRC Connection Resume Complete` in FIG. 6) to the UE to indicate that the connection has been resumed, paragraph 82); and
communicate with the terminal based on the first key (The UE 42 is now in the RRC Connected state or mode, and can send data 623 to the resuming eNB 40 in the UL and receive data 625 from the resuming eNB 40 in the DL, Fig. 6 and paragraph 83).
However Ohlsson does not expressly disclose that the context request carries the terminal identification information and target cell information; or wherein a RRC connection of the terminal with a first base station is terminated, and wherein the base station comprise multiple cells; or wherein the target cell is selected by the terminal from the multiple cells of the second base station.
In the same field of endeavor Xu discloses that the context request carries the terminal identification information and target cell information (The message also includes the identifier of the UE in the cell where the failure occurs for the UE, paragraph 131; The message also includes the cell identifier PCI and/or ECGI of a re-establishment cell, paragraph 132); and
wherein a RRC connection of the terminal with a first base station is terminated (In step 1208, base station 2 requests resource release to base station 1, after base station 1 receives the message, has no the data to be forwarded and base station 1 receives the end marker from the MME, the resource assigned for the UE and the UE context are released, see Fig. 12 and paragraph 195), and wherein the second base 
wherein the target cell is selected by the terminal from the multiple cells of the second base station (In step 1201, when a failure occurs for a UE in base station 1, the UE performs cell reselection, e.g., selecting cell 2 of base station 2, and transmits a RRC re-establishment request message to base station 2, see Fig. 12 and paragraph 127).
Therefore, it would have been obvious to person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Xu with the teachings of Ohlsson in order for a UE which has experienced a connection failure with a base station, to select a cell in an another base station to perform a connection re-establishment.

Consider claim 10,and as applied to claim 9 above, Ohlsson discloses further comprising a processor (processing unit 60, Fig. 5 and paragraph 60), wherein the after the base station receives the context information of the terminal and the first key from the first base station, the processor is configured to: communicate with the terminal according to the first key (Provided that the previous steps 615 and 617 were successful, the resuming eNB can then derive the encryption key from the AS base key and decrypt the uplink data received in the resume request message 609, and forward the UL data to the core network (step 619). The resuming eNB then sends a completion message 621 (labelled `RRC Connection Resume Complete` in FIG. 6) to the UE to indicate that the connection has been resumed. The UE 42 is now in the RRC .

Claims 8, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson in view of Xu, and further in view of Rayavarapu.

Consider claim 8, and as applied to claim 6 above, Ohlsson does not expressly disclose, wherein after the second base station receives the context information of the terminal and the first key from the first base station, further comprising: sending, by the second base station, a notification message to a mobile management node (MME), wherein the notification message is used to notify the MME that the terminal is currently in the second base station.
In the same field of endeavor Rayavarapu discloses  wherein after the second base station receives the context information of the terminal and the first key from the first base station, further comprising: sending, by the second base station, a notification message to the mobile management node (MME), wherein the notification message is used to notify the MME that the terminal is currently in the second base station (The new-eNB 102b sets up the UE session with the MME 103b following the S1 path switch as it would do in case of a regular RRC connection reestablishment, see Fig.28 and paragraph 577).
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention, to combine the teachings of

and control overheads and improve overall system and power efficiencies.

Consider claim 11, and as applied to claim 9 above, Ohlsson does not expressly disclose wherein after the second base station receives the context information of the terminal and the first key from the first base station, the transmitter further configured to: send a notification message to a mobile management node (MME), wherein the notification message is used to notify the MME that the terminal is currently in the second base station.
In the same field of endeavor Rayavarapu discloses  wherein after the second base station receives the context information of the terminal and the first key from the first base station, the transmitter further configured to: send a notification message to the mobile management node (MME), wherein the notification message is used to notify the MME that the terminal is currently in the second base station (The new-eNB 102b sets up the UE session with the MME 103b following the S1 path switch as it would do in case of a regular RRC connection reestablishment, see Fig.28 and paragraph 577).
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention, to combine the teachings of
Rayavarapu with the teachings of Ohlsson in order to reduce system resource
and control overheads and improve overall system and power efficiencies.

Consider claim 13, and as applied to claim 6 above, Ohlsson does not expressly disclose sending, by the second base station, a notification message to the mobile 
In the same field of endeavor Rayavarapu discloses sending, by the second base station, a notification message to the mobile management node (MME), wherein the notification message is used to notify the MME of information indicating that the terminal is currently in the second base station (The new-eNB 102b sets up the UE session with the MME 103b following the S1 path switch as it would do in case of a regular RRC connection reestablishment, see Fig.28 and paragraph 577).
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention, to combine the teachings of
Rayavarapu with the teachings of Ohlsson in order to reduce system resource
and control overheads and improve overall system and power efficiencies.

Consider claim 15, and as applied to claim 9 above, Ohlsson does not expressly disclose wherein the base station sends a notification message to a mobile management (MME), the notification message being used to notify the MME of information indicating that the terminal is currently located at the base station.
In the same field of endeavor Rayavarapu discloses wherein the base station sends a notification message to a mobile management (MME), the notification message being used to notify the MME of information indicating that the terminal is currently located at the base station (The new-eNB 102b sets up the UE session with the MME 103b following the S1 path switch as it would do in case of a regular RRC connection reestablishment, see Fig.28 and paragraph 577).

Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive. 
Regarding claims 6 and 9, Applicant argues that Ohlsson does not disclose
“wherein the target cell information facilitates generating a first key for communication between the terminal and the second base station based on the target cell information and the context information of the terminal; and 
receiving, by the second base station, the context information of the terminal and the first key from the first base station “(p. 12). Specifically, the applicant argues that the first key is generated for communication between the terminal and the second base station based on the target cell information and the context information of the terminal, and  that “[t]he relied-upon KeNB of Ohlsson is not described by Ohlsson that it is generated based on any target cell  information. Ohlsson simply does not involve such features for the KeNB” (pp. 13-14).
The Examiner respectfully disagrees. Ohlsson discloses on paragraph 75 and with reference to Fig. 6: “ In particular, the new AS base key KeNB* is derived as follows. If the NCC value the UE received in the `RRC Connection Suspend` message 601 from the suspending eNB is equal to the NCC value associated with the currently active KeNB, then the UE derives KeNB* from the currently active KeNB and the resuming cell's PCI and its frequency EARFCN-DL.”

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642